                                                                                                 Case 2:16-cv-00741-APG-NJK Document 73
                                                                                                                                     72 Filed 08/19/21
                                                                                                                                              08/18/21 Page 1 of 2
                                                                                                                                                                 3



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    CHANTEL M. SCHIMMING, ESQ.
                                                                                                  Nevada Bar No. 8886
                                                                                             5    E-mail: chantel@kgelegal.com
                                                                                                  7625 Dean Martin Drive, Suite 110
                                                                                             6    Las Vegas, Nevada 89139
                                                                                                  Telephone: (702) 485-3300
                                                                                             7    Facsimile: (702) 485-3301
                                                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                                                      DISTRICT OF NEVADA
                                                                                            10
                                                                                                 U.S. BANK TRUST, N.A., AS TRUSTEE FOR            Case No.: 2:16-cv-00741-APG-NJK
                                                                                            11   LSF8 MASTER PARTICIPATION TRUST,
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                       Plaintiff,
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13   vs.
                                                                                                                                                 MOTION TO REMOVE ATTORNEY
                                                                                            14   SFR INVESTMENTS POOL 1, LLC;                    FROM ELECTRONIC SERVICE LIST
                                                                                                 GLENEAGLES HOMEOWNERS
                                                                                            15   ASSOCIATION; NEVADA ASSOCIATION
                                                                                                 SERVICES, INC.; DOES I through X and ROE
                                                                                            16   CORPORATIONS I through X,
                                                                                            17                          Defendants.
                                                                                      1.
                                                                                            18
                                                                                            19
                                                                                                  TO: ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                                                            20
                                                                                                         PLEASE TAKE NOTICE that Jason G. Martinez, Esq. and Karen L. Hanks, Esq. are no
                                                                                            21
                                                                                                  longer associated with the law firm of KIM GILBERT EBRON. KIM GILBERT EBRON
                                                                                            22
                                                                                            23    requests that Mr. Martinez and Ms. Hanks be removed from the service list.

                                                                                            24    …

                                                                                            25    …
                                                                                            26    …
                                                                                            27
                                                                                                  …
                                                                                            28

                                                                                                                                               -1-
                                                                                                 Case 2:16-cv-00741-APG-NJK Document 73
                                                                                                                                     72 Filed 08/19/21
                                                                                                                                              08/18/21 Page 2 of 2
                                                                                                                                                                 3


                                                                                                        KIM GILBERT EBRON continues to serve as counsel for SFR Investments Pool 1, LLC.
                                                                                             1

                                                                                             2   All pleadings, papers, correspondence, documents and future notices in this action should

                                                                                             3   continue to be directed to Diana S. Ebron, Esq., Chantel M. Schimming, Esq. and Jacqueline A.

                                                                                             4   Gilbert, Esq.
                                                                                             5          Dated this 18th day of August, 2021.
                                                                                             6
                                                                                             7
                                                                                                                                                     KIM GILBERT EBRON
                                                                                             8
                                                                                                                                                     /s/Diana S. Ebron
                                                                                             9                                                       DIANA S. EBRON, ESQ.
                                                                                                                                                     Nevada Bar No. 10580
                                                                                            10                                                       7625 Dean Martin Drive, Suite 110
                                                                                                                                                     Las Vegas, Nevada 89139
                                                                                            11                                                       Attorneys for SFR Investments Pool 1, LLC

                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13                                                       ORDER
                                                                                            14                                                       It is so ordered.

                                                                                            15
                                                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                            16
                                                                                                                                                     DATE:August
                                                                                                                                                     Dated ________________________
                                                                                                                                                                 19, 2021
                                                                                            17
                                                                                            18
                                                                                            19
                                                                                            20

                                                                                            21
                                                                                            22
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28

                                                                                                                                               -2-
